Citation Nr: 0206996	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  99-23 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active service from May 1965 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Cleveland 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In July 2000, a video conference was held between the 
appellant and his representative in the RO and the 
undersigned Member of the Board in Washington, D.C.  A 
transcript of that hearing is of record.  The case was last 
before the Board in February 2001, when it was remanded to 
the RO for further development.  

In September 2001, while this case was in remand status, the 
RO increased the schedular disability rating for the service-
connected PTSD from 30 percent to 50 percent, effective from 
the effective date of service connection in July 1998.  In 
October 2001, the appellant indicated that he wished to 
continue this appeal.  The case was returned to the Board for 
further appellate consideration in May 2002.  

The Board notes that the appellant also filed a claim seeking 
a total disability rating based upon individual 
unemployability (TDIU) in July 2000.  In view of the present 
decision of the Board, the TDIU claim has been rendered moot.  


FINDINGS OF FACT

1.  All available evidence and information necessary to 
substantiate the claim has been obtained.  

2.  The veteran's PTSD is manifested by symptoms causing 
total occupational impairment and virtually complete social 
impairment.  

CONCLUSION OF LAW

The requirements for a 100 percent schedular disability 
rating for PTSD have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§  4.7, 4.130, Diagnostic Code (DC) 9411 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, shortly before the RO's most 
recent consideration of the veteran's claim, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  Indeed, one of the reasons the Board previously 
remanded this appeal to the RO in February 2001 was to obtain 
compliance with the VCAA.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that through letters, the statement of 
the case and supplements thereto, the RO has informed the 
veteran of the evidence and information needed to 
substantiate his claim.  In addition, the RO has obtained all 
identified medical evidence pertinent to the veteran's claim 
and has afforded him appropriate VA examinations.  Moreover, 
as explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the claim.  

II.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability, except as noted 
below.  

A longitudinal review of the evidence of record discloses 
that the appellant served as a combat engineer in Vietnam 
from September 1969 to April 1970.  

The appellant's claim seeking service connection for PTSD was 
filed in July 1998.  On the claims form, VA Form 21-526, the 
appellant indicated that he had been employed as a truck 
driver for many years and had last worked in September 1995.  
He had completed a 10th grade education and had a high school 
GED.  

The appellant complained of recurrent nightmares about 
stressful events in service on a VA psychosocial evaluation 
in May 1998.  He also reported that he had reinjured his back 
in August 1991, allegedly crushing three spinal discs and 
requiring further surgery; but that he had returned to work 
as a truck driver afterwards until he was again injured.  He 
also stated that he had been arrested many times in the 
1970's for assault and battery, and he was currently on 
probation for assault.  He was felt to be motivated for 
treatment as he repeatedly maintained that he wanted the 
dreams to end and his anger to go away so that he could feel 
"normal" and "well."  

The appellant then entered a VA psychiatric treatment program 
for PTSD.  The initial psychiatric evaluation in July 1998 
indicated that he had done well after returning from Vietnam 
until he injured his back in 1991.  For the first 10 years 
after service, he drank and used drugs to forget his Vietnam 
experiences; he reported that he had quit drinking and using 
drugs in 1979.  Later, he was in jail for two years for 
arson.  He felt safe in jail and, after his release, he was 
able to block his Vietnam memories and work and function very 
well until his back injury in 1991.  He had been married four 
times, and currently was raising his two children on his own.  
He was in some sort of litigation (possibly workman's 
compensation) with his former employer and was having severe 
financial problems.  Subsequent VA outpatient treatment 
records dating from 1998 refer to group and individual 
therapy focusing on his anger/aggression, clouding of reality 
by PTSD, sleep problems related to PTSD, poor self esteem, 
hyperalertness, exaggerated startle response, rage reactions, 
and intrusive memories of his Vietnam experiences.  

On a VA psychiatric examination in February 1999, the 
appellant complained that he had been destroyed by his 
experiences in Vietnam.  He had been unemployed since 1995 
and was receiving workman's compensation benefits.  He had 
been married and divorced four times; he lived alone with his 
two sons and claimed to have no friends and no girlfriend.  
The appellant was very guarded and suspicious during this 
examination and was initially very reluctant to discuss his 
experiences in Vietnam with the examiner.  He displayed 
hostility and angry facial expressions during the interview; 
he was always hyperalert and kept on wringing his hands.  He 
was completely oriented and was not psychotic, but his 
impulse control was impaired, especially when threatened.  He 
denied suicidal and homicidal thoughts.  The examiner found 
that the appellant met the diagnostic criteria for PTSD and 
that he had serious impairment of both social and vocational 
functions, assigning a Global Assessment of Functioning (GAF) 
of 50.  

During the July 2000 video conference, the appellant 
testified that he frequently got angry and lost control to 
the extent that he was afraid that he would eventually hurt 
someone; for this reason, he did not like to be around other 
people.  He experienced nightmares about his Vietnam 
experiences quite often, but only had actual flashbacks once 
or twice in a month.  He was very suspicious and constantly 
checked the locks on the doors at home, as frequently as four 
or five times in one night.  He was often fatigued because he 
only got two or three hours of sleep at night; he also kept 
loaded weapons beside the bed and by the door in each room of 
his home.  Other than his children, he talked occasionally to 
his sister but saw her only infrequently; since April 1998, 
he had been receiving weekly group therapy at the VA Medical 
Center for his PTSD.  

The appellant also testified at the July 2000 video 
conference that he was last employed as a truck driver in 
1995; and that, after he had attacked the terminal manager 
and several other employees, he was sent by his last employer 
to a psychologist for evaluation.  The appellant said that he 
did not discuss his PTSD or his Vietnam experiences with this 
therapist because he was too embarrassed.  At this time, the 
appellant submitted a copy of a private psychological 
evaluation signed by a licensed clinical therapist dating 
from March 1996.  This report indicates that the appellant 
was referred for psychological evaluation secondary to a left 
elbow injury sustained in an industrial accident in September 
1994; nevertheless, it was also reported that the appellant 
was quite suspicious of others and felt mistreated and 
victimized by his employer; and that he had made homicidal 
threats towards several of his co-workers.  He presented a 
severely agitated, volatile, and depressed mood state, and he 
was extremely disturbed by his employer's treatment of 
himself.  Psychological test results were inconclusive, but 
the reported clinical judgment was that the appellant was 
mentally unstable.  It was felt that he most likely was 
suffering from a depressive disorder, and there was strong 
evidence of a personality disorder as well.  

In March 2001, additional VA outpatient treatment records 
were received.  They reflect continuing, mainly group, 
therapy sessions attended by the appellant for the treatment 
of PTSD.  His treating VA staff psychologist indicated in a 
March 2001 written statement that the appellant's PTSD 
symptoms had rendered him unemployable.  These symptoms 
included severe impairment in thinking and judgment due to 
hyperalertness, fear of losing control of a violent temper, 
little anger modulation when placed in any new or stressful 
situation, a phobic-like reaction to going out in public, and 
a great deal of survivor guilt which interferes with his 
sleep and ability to concentrate because of intrusive 
thoughts of his personal traumatic experiences.  

An attorney who had represented the appellant in both 
Workers' Compensation and Social Security claims stated in a 
March 2001 letter that the appellant had been awarded Social 
Security benefits based upon all of his medical disabilities, 
including PTSD.  

Also received in March 2001 were extensive materials from the 
Social Security Administration going back to 1981, including 
many duplicate medical reports, indicating that the appellant 
was granted Social Security disability benefits in October 
1999 based upon both his back and psychiatric disabilities.  

In April 2001, the appellant stated that all medical records 
relevant to his PTSD were already of record and that he had 
never discussed his PTSD with medical professionals outside 
of VA because he was ashamed and kept these problems to 
himself until he began treatment in the VA system in 1998.  

In May 2001, the appellant was referred by VA to an outside 
psychiatric consultant for evaluation of his PTSD.  After a 
review of all of the relevant information contained in the 
claims file and an extensive interview with the appellant, 
this medical expert concluded that the appellant met the 
criteria for a diagnosis of PTSD and that this disability was 
severe in degree.  The possibility of a personality disorder, 
most likely of the antisocial and avoidant categories, was 
also mentioned by the examiner, but no clear distinction in 
the relevant symptoms was established.  In the opinion of 
this examiner, the appellant "has severe social and 
occupational dysfunction, especially in the industrial 
setting, as he has difficulty working with others, is 
paranoid and is prone to unprovoked rage, therefore rendering 
him unemployable."  A GAF of 45-50 was estimated by this 
examiner.  

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  

Under the rating criteria which became effective November 7, 
1996, PTSD warrants a 50 percent evaluation for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking or mood; suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships.  A 100 percent evaluation is 
warranted where there is evidence of total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation or own name.  38 C.F.R. § 4.130, DC 9411.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be assigned. 
38 C.F.R. § 4.7 (2001).  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health- illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.]  GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

Although the appellant does not manifest many of the symptoms 
specifically listed by the Rating Schedule in connection with 
a 100 percent evaluation, the emphatic medical opinion of the 
appellant's treating VA psychologist and of the most recent VA 
psychiatric examiner is that the appellant is unemployable due 
to his PTSD symptoms.  Moreover, the appellant does present a 
persistent danger of hurting others in an industrial setting.  
Accordingly, the Board has concluded that the appellant's PTSD 
symptoms result in total occupational impairment, which is the 
primary criterion for assigning a disability rating for 
psychiatric conditions.  See 38 C.F.R. § 4.126(b).  He also 
manifests a quite severe degree of social impairment as well, 
although he apparently is able to raise his two children on 
his own.  Accordingly, the Board has concluded that the 
requirements for an initial schedular rating of 100 percent 
have been satisfied in this case.  


ORDER

An initial schedular rating for PTSD of 100 percent is 
granted, subject to the criteria governing the payment of 
monetary benefits.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

